Citation Nr: 1118800	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  03-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an effective date prior to August 18, 2000, for the grant of service connection for coronary artery disease (CAD). 

2. Entitlement to an effective date prior to August 18, 2000, for the grant of service connection for nephropathy with hypertension.  

3. Entitlement to a rating in excess of 20 percent for diabetes mellitus for the period from July 26, 1995, through August 17, 2000.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of March 2002 and December 2002, by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal was previously before the Board in June 2004 and August 2009, at which time the claims were returned for further development.  



REMAND

Unfortunately, another remand is required in order to further develop the record.  It is again noted that the Veteran's claims file was lost subsequent to the Board's previous remand in June 2004.  While the claims file has been re-built to a certain extent, it remains largely incomplete.  Moreover, certain development that was requested upon remand in August 2009 has not been accomplished.  

As an initial matter, it is noted that the most recent Supplemental Statement of the Case was, again, erroneously sent to a "P.O. Box 442" address in Canoncito, New Mexico.  See January 2011 Supplemental Statement of the Case.  An April 2009 Supplemental Statement of the Case was also sent to this address.  As the Board's previous remand indicated in August 2009, this is not the Veteran's current address of record.  Rather, various documents contained in the claims file clearly indicate that the current address is "P.O Box 3442," and not "P.O. Box 442."  See, e.g., July 2008 Employment Questionnaire.  As a result of this error, the Veteran has received neither the April 2009 Supplemental Statement of the Case nor the most recent January 2011 Supplemental Statement of the Case.  Accordingly, all future correspondence from the RO, to include copies of the April 2009 and January 2011 SSOCs, should be sent to sent to the address listed by the Veteran 

As a secondary matter, the Board's August 2009 remand requested that the RO obtain copies of any rating decisions, Statements of the Case, the Supplemental Statements of the Case, and any other adjudicative actions taken in association with this appeal, and associate them with the claims file.  To date, the claims file contains only a copy of the June 2004 remand.  It does not otherwise appear that the RO attempted to obtain any other adjudicative documents as requested in the August 2009 remand.  This must be accomplished upon remand as indicated in the directives below.  

Third, with respect to the earlier effective date issues, in its June 2004 and August 2009, the Board requested that the Veteran be examined to specifically determine the onset and extent of any cardiovascular abnormalities and/or genitourinary disorders.  The Veteran was scheduled for these examinations in December 2005, but failed to report due to the fact that the examination notification was sent to the wrong address.  The Board's August 2009 remand again requested that the Veteran be rescheduled for a VA examination to determine the onset of the heart/genitourinary disorders.  The Veteran underwent the requested VA examination in February 2010.  Unfortunately, the examiner failed to provide an opinion as to date of onset and of coronary artery disease.  As a result, the RO requested an addendum to the February 2010 examination.  

In August 2010, the VA examiner opined that the onset of "ischemic heart disease" was in May 2010 and that he was currently asymptomatic for such disease.  Again, the Veteran is already service-connected for CAD.  The question on appeal is whether he is entitled to an effective date for service connection for CAD prior to August 18, 2000.  Thus, an opinion as to date of onset as it relates to this time period (i.e., August 18, 2000, and prior to) must be obtained.  The current nature and severity of current CAD or ischemic heart disease is not at issue here.  

In this regard, the Board acknowledges that the Veteran's claims file is incomplete and that many of the Veteran's private treatment records have been deemed unavailable for review.  See Formal Finding on the Unavailability of Private Treatment Records, April 2009.  Nevertheless, according to the Board's June 2004 remand, records from USPHS in Albuquerque refer to coronary artery disease as early as November 1998.  See BVA Remand, June 2004, p. 5.  These records also showed that hypertension was reported as early as November 1999 and that a January 1998 electrocardiogram showed a questionable inferior myocardial infarction.  Contrary to the August 2009 VA examination report addendum, which suggests a CAD onset date of May 2010, these private medical records referred to in the Board's 2004 remand clearly show that the onset was prior to this May 2010 date.  Accordingly, the RO should again send the claims file to the VA examiner who conducted the February 2010 and August 2010 VA examinations to obtain an opinion as to CAD onset, specifically taking into consideration the aforementioned medical findings from 1998.  In addition, the Veteran should be given another opportunity to provide any evidence in his possession pertaining to his claims, and again request that he furnish the names, addresses, and approximate dates of treatment for all health providers who may possess additional records pertinent to his earlier effective date/increased rating claims.  This should specifically include a request to obtain records from the United States Public Health Service (USPHS) in Albuquerque.  

Finally, it is noted that a rating decision of January 2011 discontinued the Veteran's separate rating for nephropathy with hypertension, effective August 18, 2000.  Per the rating decision, the Veteran's nephropathy with hypertension will be evaluated under coronary artery disease (Diagnostic Code 7005).  As indicated above, the Veteran never received the most recent SSOC from January 2011 which continued to deny the claim for an earlier effective date for service connection for nephropathy and hypertension and outlined the reasons/bases for the discontinuance of separate ratings.  Additionally, it is unclear whether he received the requisite notification under 38 C.F.R. § 3.105(e).  While the discontinuance issue is not currently before the Board, these issues are inextricably intertwined.  In light of the foregoing, upon remand, the RO should ensure that proper notification regarding the discontinuance of benefits is provided to the Veteran at his latest address of record.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with copies of the April 2009 and January 2011 Supplemental Statements of the Case, mailed to the address listed on the July 2008 Employment Questionnaire (i.e., P.O. Box 3442).  

2.  If the Veteran has not yet been provided with proper notification regarding the discontinuance of his benefits for nephropathy with hypertension under 38 C.F.R. § 3.15(e), the RO/AMC should ensure that the Veteran is provided with such notice.  

3.  The RO/AMC should attempt to obtain copies of any rating decisions, any Statements of the Case, Supplemental Statements of the Case, and any other adjudicative actions taken with respect to the claims on appeal and associate them with the claims file.  

4.  Request that the Veteran furnish the names, addresses, and approximate dates of treatment or examination, for all health care providers who may possess additional records pertinent to his claims for earlier effective dates and an increased rating.  Unless such records are currently on file, request them directly from the health care providers.  Also request any such records that the Veteran may have in his possession, to include records from United States Public Health Service (USPHS) in Albuquerque (dated prior to August 2000).  

5.  The RO/AMC should return the claims file to the VA examiner who conducted the February 2010 examination and August 2010 addendum.  If that examiner is no longer available, request an opinion, with the option for an examination, from an appropriate specialist. 

The examiner should determine the time of onset and extent of his service-connected coronary artery disease in relation to his claim for an effective date prior to August 18, 2000.  In addressing this issue, the examiner should specifically take under consideration the references to coronary artery disease as early as November 1998, and any other pertinent medical information/records that may be added to the file as a result of this remand.  In this regard, the claims folder must be made available to the examiner for review and the examiner must verify that the claims folder has been reviewed.  The rationale for all opinions expressed must also be set forth.  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


